DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 02 December 2019.
Claims 1-15 are pending.
Claims 1-15 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b) or 35 USC §112 (pre-AIA ) second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "more closely comply" are a relative terms which renders the claim indefinite.  The terms "more closely comply" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites assigning accommodations at a location for a specific timer period to groups of users based upon user preferences which is an abstract idea of certain methods of organizing human activities such as managing personal behavior or relationships or interactions between people (including social activities)
The limitations of claim 1 “receive user information from each user through said user communication device uses said user information to create a user preference profile for each user and uses said user preference profile to place each user into a group and wherein said administrative module communicates with s room administrative system to assign an accommodation .at the location for the spoon je period of time based on the group,” claim 10 “wherein said administrative module operates to receive user information from each user and uses said user information to create a user's preference profile for each user and to place each user into a group based on said user’s preference profile; wherein said administrative module communicates with a room administrative system that operates to assign an accommodation at the location for the specific period of time; wherein said administrative module and the room administrative system cooperate to assign an accommodation for each user at the location for the specific period of time based on said group; and wherein said administrative module further operates to transmit business information to users based on said group,” and claim 15 “wherein said administrative module operates to receive user information from each user and wherein said user information includes preferences, wherein said preferences Includes weighted preferences; wherein said administrative module then operates to create a user’s preference profile for each user based on said preferences and uses said user’s preference profile for each user to place each user into a group; wherein said administrative module communicates with a room administrative system that operates to assign an accommodation at the location for the specific period of time based on said group; wherein said administrative module further operates to transmit business information to users based on said group; and wherein the administrative module further operates to communicate with the room administrative system to continuously monitor reservations at the location and specific period of time and modify accommodations to more closely comply with each said user's preference profile,” as drafted, is a 
This judicial exception is not integrated into a practical application (Step 2A Prong Two). In particular, the claims recite “a plurality of user communication devices,” and “one or more business communication devices” for receiving an input and results which are extrasolution data gathering activities; “a communications network” for which the claims appear to operate which is simply limiting the abstract idea to a particular environment; a “room administrative system” which receives the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using module to perform the creating the profile, group the users and assign the accommodation steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.
Claims 2-7, 9, and 11-14 are dependent on claims 1 and 10 and include all the limitations of claims 1 and 10.  Therefore, claims 2-7, 9, and 11-14 recite the same abstract idea of “assigning accommodations at a location for a specific timer period to groups of users based upon user preferences.”  The claim recites the additional limitations further limiting the information and assigning of accommodations, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 10, and 15, the claims are simply limitations which are no more than mere instructions to apply the 
Claim 8 are dependent on claim 1 and include all the limitations of claim 1.  Therefore, claim 8 recites the same abstract idea of “assigning accommodations at a location for a specific timer period to groups of users based upon user preferences.”  The claim recites the additional limitations that include sending a message to other users but does not meaningfully limit the claim as this is considered to be the same abstract idea of methods of organizing human activities (i.e. the tracking of user activity) and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 10, and 15, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-15 are therefore not eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7 and 9-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mortimore (US PG Pub. 2008/0147450) further in view of Orttung et al. (US Patent No. 8,117,073).

As per claim 1, Mortimore discloses a reservation system for use by one or more users to make a reservation for an accommodation at a location for a specific period of time, the reservation system comprising (Mortimore ¶50-¶51): 
an administrative module (system, Mortimore ¶12-¶17 and Fig. 1-Fig. 5; event correlations fed into a predictive module, ¶39); 
a plurality of user communication devices for use by users in making reservations (PDA type device for a user’s screen, Mortimore Fig. 10, ¶22, and ¶46); 
a communications network connecting each user communication device to said administrative module (network-connected, Mortimore ¶26, ¶41, and ¶46); 
wherein said administrative module operates to receive user information from each user through said user communication device uses said user information to create a user preference profile for each user and uses said user preference profile to place each user into a group (attributes for a trip, recommendations based on rules that apply to that user, Mortimore ¶29-¶30; dynamic social networking based on similar travel itineraries, preferences, ¶31-¶36; portal home page for the user, ¶42; The system can also use the context of travelers' bookings to predict shortages and reserve for banking travel “futures” such as flights and hotel rooms, ¶38; event correlations fed into a predictive module for a block of reservations, ¶39).
Both the Mortimore and Orttung references are analogous in that both are directed towards/concerned with booking and travel services.  Mortimore teaches the ability to social network based upon travel itineraries, but does not expressly disclose wherein said administrative module communicates with a room administrative system to assign an accommodation at the location for the specific period of time based on the group.
However, Orttung teaches wherein said administrative module communicates with a room administrative system to assign an accommodation at the location for the specific period of time based on the group (system automatically coordinate the sharing of resources including hotel rooms, Orttung Col. 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use Orttung’s method of travel arrangements in Mortimore’s system to improve the system and method with reasonable expectation that this would result in a booking system that has an improved method of matching users for services and accommodations.  
The motivation being that what is further needed when changes occur during a trip, is that rather than each traveler in a group traveling together being responsible for making his own travel arrangements by himself, is a process to makes arrangements for the entire group during the travel (Orttung Col. 2 lines 3-7).
	
	
As per claim 1, Mortimore and Orttung disclose as shown above with respect to claim 1.  Mortimore further discloses wherein said user information includes user hobbies, such that each group consists of users having the same or similar hobbies (interest in Yankees games, Mortimore ¶36; specifics or attributes of trip, ¶29).

As per claim 3, Mortimore and Orttung disclose as shown above with respect to claim 2.  Mortimore further discloses wherein said user information includes weighted preferences (priority, Mortimore ¶36) (Examiner interprets the priority to be the weight for a preference).

As per claim 4, Mortimore and Orttung disclose as shown above with respect to claim 3.  Orttung further teaches wherein the administrative module operates to communicate with the room administrative system to continuously monitor reservations at the location and the specific period of time and cooperates with the room administrative system to modify accommodations to more closely comply with each said user's preference profile (system automatically coordinate the sharing of resources including hotel rooms, Orttung Col. 11 line 49-Col. 12 line 4; accept or decline membership in group, Col. 12 lines 24-60; Just before, or during, the travel unexpected events may occur that necessitate changes to the travel plans. For example, two parties may plan to travel and meet in a third city, but then one is delayed. To accommodate such occurrences, one embodiment of the present invention provides a process to .
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use Orttung’s method of travel arrangements in Mortimore’s system to improve the system and method with reasonable expectation that this would result in a booking system that has an improved method of matching users for services and accommodations.  
The motivation being that what is further needed when changes occur during a trip, is that rather than each traveler in a group traveling together being responsible for making his own travel arrangements by himself, is a process to makes arrangements for the entire group during the travel (Orttung Col. 2 lines 3-7).

As per claim 5, Mortimore and Orttung disclose as shown above with respect to claim 1.  Mortimore further discloses further comprising business communication devices that operate to receive business information from a business entity and transmit said business information to said administrative module for storage in a business data bank, and wherein said administrative module further operates to transmit said business information to one or more users based on the user's preference profile (travel feed, v-calendar, RSS feed, Mortimore ¶42-¶43; In some cases. as part of the anonymous proposal program, for example, the company may have certain rules about their employees meeting with employees from certain other companies (such as competitors or adversaries). Thus a traveler could specify that he does not want to meet other travelers from company XYZ, or he could submit a list of individuals he does not wish to meet, for whatever reason. Any response is received via function 305. Then in step 306, if both travelers accept the proposal, they may make a connection. The process ends at step 307. In some cases, in case of a rejection, the reason for the rejection would not be disclosed, or even the fact of a rejection. Rather, the system would respond with a laconic, non-disclosing “no match found” type of message, ¶31-¶32; targets such as businesses loaded into system, ¶48; nearby, ¶46).

As per claim 6, Mortimore and Orttung disclose as shown above with respect to claim 1.   wherein said administrative module operates to receive business information comprising a listing of members of a business organization, and wherein said administrative module further operates to identify a user making a reservation at the location for the specific period of time as being listed on said listing of members and notifies the user of other users listed on said listing of members who have made a reservation at the location for the same period of time (One embodiment includes the ability to book the same or similar arrangements as others, including making alternative recommendations and perform the booking if the user request, Mortimore ¶37).

As per claim 7, Mortimore and Orttung disclose as shown above with respect to claim 5.  Mortimore further discloses wherein said business information comprises events and/or offer information (travel feed, v-calendar, RSS feed, Mortimore ¶42-¶43; targets such as businesses loaded into system, ¶48; nearby, ¶46).

As per claim 9, Mortimore and Orttung disclose as shown above with respect to claim 1.  Mortimore further discloses further comprising one or more displays having display fields and windows for entering and receiving user information  (travel feed, v-calendar, RSS feed, Mortimore ¶42-¶43; targets such as businesses loaded into system, ¶48; nearby, ¶46).

As per claim 10, Mortimore discloses a reservation system for use by one or more users to make a reservation for an accommodation at a location for a specific period of time, the reservation system comprising (Mortimore ¶50-¶51):
an administrative module (system, Mortimore ¶12-¶17 and Fig. 1-Fig. 5; event correlations fed into a predictive module, ¶39);
a plurality of user communication devices for use by users in inputting and receiving user information, wherein said user information comprises user preferences (PDA type device for a user’s screen, Mortimore Fig. 10, ¶22, and ¶4);
one or more business communication devices for use by business entities to input and receive business information (Mortimore Fig. 8 and ¶44);
a communications network connecting said user communication devices and said business input/output devices to said administrative module (network-connected, Mortimore ¶26, ¶41, and ¶46);
wherein said administrative module operates to receive user information from each user and uses said user information to create a user's preference profile for each user and to place each user into a group based on said user’s preference profile (attributes for a trip, recommendations based on rules that apply to that user, Mortimore ¶29-¶30; dynamic social networking based on similar travel itineraries, preferences, ¶31-¶36; portal home page for the user, ¶42; The system can also use the context of travelers' bookings to predict shortages and reserve for banking travel “futures” such as flights and hotel rooms, ¶38; event correlations fed into a predictive module for a block of reservations, ¶39);
wherein said administrative module further operates to transmit business information to users based on said group (Mortimore, ¶42),
Both the Mortimore and Orttung references are analogous in that both are directed towards/concerned with booking and travel services.  Mortimore teaches the ability to social network based upon travel itineraries, but does not expressly disclose wherein said administrative module communicates with a room administrative system that operates to assign an accommodation at the location for the specific period of time; wherein said administrative module and the room administrative system cooperate to assign an accommodation for each user at the location for the specific period of time based on said group.
Orttung teaches wherein said administrative module communicates with a room administrative system that operates to assign an accommodation at the location for the specific period of time; wherein said administrative module and the room administrative system cooperate to assign an accommodation for each user at the location for the specific period of time based on said group (system automatically coordinate the sharing of resources including hotel rooms, Orttung Col. 11 line 49-Col. 12 line 4; modify options based on user profile, Col. 14 lines 22-32).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use Orttung’s method of travel arrangements in Mortimore’s system to improve the system and method 
The motivation being that what is further needed when changes occur during a trip, is that rather than each traveler in a group traveling together being responsible for making his own travel arrangements by himself, is a process to makes arrangements for the entire group during the travel (Orttung Col. 2 lines 3-7).

As per claim 11, Mortimore and Orttung disclose as shown above with respect to claim 10.  Mortimore further discloses wherein said group is based on weighted preferences in said user’s preference profiles (priority, Mortimore ¶36) (Examiner interprets the priority to be the weight for a preference).

As per claim 12, Mortimore and Orttung disclose as shown above with respect to claim 11.  Orttung further teaches wherein the administrative module further operates to communicate with the room administrative system to continuously monitor reservations at the location and specific period of time and modify accommodations to more closely comply with each said user's preference (system automatically coordinate the sharing of resources including hotel rooms, Orttung Col. 11 line 49-Col. 12 line 4; accept or decline membership in group, Col. 12 lines 24-60; Just before, or during, the travel unexpected events may occur that necessitate changes to the travel plans. For example, two parties may plan to travel and meet in a third city, but then one is delayed. To accommodate such occurrences, one embodiment of the present invention provides a process to automatically and dynamically identify an entity to adjust the pre-established travel plans to accommodate one or more of the travelers, Col. 13 lines 32-39; modify options based on user profile, Col. 14 lines 22-32).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use Orttung’s method of travel arrangements in Mortimore’s system to improve the system and method with reasonable expectation that this would result in a booking system that has an improved method of matching users for services and accommodations.  
The motivation being that what is further needed when changes occur during a trip, is that rather 

As per claim 13, Mortimore and Orttung disclose as shown above with respect to claim 10.  Mortimore further discloses wherein said administrative module operates to receive business information comprising a listing of members of a business organization, and wherein said administrative module further operates to communicate with a plurality of room reservation systems to identify a user making a reservation as being listed on said listing of members and notifies the user of other users listed on said listing of members who have made a reservation at a location for a period of time (One embodiment includes the ability to book the same or similar arrangements as others, including making alternative recommendations and perform the booking if the user request, Mortimore ¶37; travel feed, v-calendar, RSS feed, ¶42-¶43; targets such as businesses loaded into system, ¶48; nearby, ¶46).

As per claim 14, Mortimore and Orttung disclose as shown above with respect to claim 10.  Mortimore further discloses wherein said business information comprises events and/or offer information (travel feed, v-calendar, RSS feed, Mortimore ¶42-¶43; targets such as businesses loaded into system, ¶48; nearby, ¶46).

As per claim 15, Mortimore discloses a reservation system for use by one or more users to make a reservation for an accommodation at a location for a specific period of time, the reservation system comprising (Mortimore ¶50-¶51):
an administrative module (system, Mortimore ¶12-¶17 and Fig. 1-Fig. 5; event correlations fed into a predictive module, ¶39);
a plurality of user communication devices for use by users in inputting and receiving user information, wherein said user information comprises user preferences (PDA type device for a user’s screen, Mortimore Fig. 10, ¶22, and ¶4);
one or more business communication devices for use by business entities to input and receive business information (Mortimore Fig. 8 and ¶44);
a communications network connecting said user communication devices and said business input/output devices to said administrative module (network-connected, Mortimore ¶26, ¶41, and ¶46);
wherein said administrative module operates to receive user information from each user and wherein said user information includes preferences, wherein said preferences includes weighted preferences (attributes for a trip, recommendations based on rules that apply to that user, Mortimore ¶29-¶30; dynamic social networking based on similar travel itineraries, preferences, priority, ¶31-¶36; portal home page for the user, ¶42; The system can also use the context of travelers' bookings to predict shortages and reserve for banking travel “futures” such as flights and hotel rooms, ¶38; event correlations fed into a predictive module for a block of reservations, ¶39);
wherein said administrative module then operates to create a user’s preference profile for each user based on said preferences and uses said user’s preference profile for each user to place each user into a group (attributes for a trip, recommendations based on rules that apply to that user, Mortimore ¶29-¶30; dynamic social networking based on similar travel itineraries, preferences, priority, ¶31-¶36);
wherein said administrative module further operates to transmit business information to users based on said group (Mortimore, ¶42); and
Both the Mortimore and Orttung references are analogous in that both are directed towards/concerned with booking and travel services.  Mortimore teaches the ability to social network based upon travel itineraries, but does not expressly disclose wherein said administrative module communicates with a room administrative system that operates to assign an accommodation at the location for the specific period of time based on said group; wherein the administrative module further operates to communicate with the room administrative system to continuously monitor reservations at the location and specific period of time and modify accommodations to more closely comply with each said user's preference profile.
Orttung teaches wherein said administrative module communicates with a room administrative system that operates to assign an accommodation at the location for the specific period of time based on said group; wherein the administrative module further operates to communicate with the room administrative system to continuously monitor reservations at the location and specific period of time and modify accommodations to more closely comply with each said user's preference profile (system automatically coordinate the sharing of resources including hotel rooms, Orttung Col. 11 line 49-Col. 12 line 4; modify options based on user profile, Col. 14 lines 22-32).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use Orttung’s method of travel arrangements in Mortimore’s system to improve the system and method with reasonable expectation that this would result in a booking system that has an improved method of matching users for services and accommodations.  
The motivation being that what is further needed when changes occur during a trip, is that rather than each traveler in a group traveling together being responsible for making his own travel arrangements by himself, is a process to makes arrangements for the entire group during the travel (Orttung Col. 2 lines 3-7).

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mortimore (US PG Pub. 2008/0147450) and Orttung et al. (US Patent No. 8,117,073) further in view of Fisher et al. (US Pub. No. 2009/0215469).

As per claim 8, Mortimore and Orttung discloses as shown above with respect to claim 1.  The Mortimore, Orttung, and Fisher references are analogous in that both are directed towards/concerned with booking and travel services.  The combination of Mortimore and Orttung teaches the ability to social network based upon travel itineraries including booking room accommodations, but does not expressly disclose wherein said administrative module operates such that users each having a reservation at the same location and for the same or overlapping period of time can communicate with each other using said user communication devices.
However, Fisher teaches wherein said administrative module operates such that users each having a reservation at the same location and for the same or overlapping period of time can communicate with each other using said user communication devices (chat room, Fisher ¶64-¶65).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use Fisher’s method of location based social networking communications in Orttung and Mortimore’s system to improve the system and method with reasonable expectation that this would result in reservation system which will allow users to communicate with one another.  
The motivation being an individual may wish to pre-register for in advance for a conference at a hotel and establish a location based social network based upon the location of the hotel and conference (Fisher ¶40).

Conclusion
Prior art of record but not relied upon:
Lehmann et al. (US PG Pub. 2011/0153629) Computer implemented method for allocating drivers and passengers sharing a trip.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629